Citation Nr: 0837207	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  06-24 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel





INTRODUCTION

The veteran had active military service from December 1973 to 
April 1974, and reserve service thereafter through 
approximately 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision denying 
the veteran's service connection claims for a left knee 
condition and residuals of a head injury.  However, a March 
2007 rating decision granted service connection for the 
veteran's left knee condition.  Therefore, since this issue 
has been granted in full and there is no further controversy, 
the issue of service connection for a left knee condition is 
not before the Board.  See 38 U.S.C.A. §§ 511, 7104.  

The appeal of the remaining issue, service connection for 
residuals of a head injury, is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior 
to analyzing the veteran's service connection claim for 
residuals of a head injury.  

The evidence of record reflects that the veteran was involved 
in a service-related motor vehicle accident in January 1986, 
and he claims he sustained a head injury from this accident 
and has had headaches, dizziness, and lightheadedness since 
that time.  When the veteran filed his claim in March 2005, 
he reported that he received treatment after his accident at 
St. Francis Hospital in Memphis, Tennessee.  He also 
submitted (1) a letter from the Department of the Army 
reflecting that the veteran's accident occurred in the line 
of active duty for training and that his accident-related 
injuries were facial lacerations, chest pain, and left leg 
pain; (2) an April 1986 accident-related left knee surgical 
report from St. Francis Hospital; and (3) a release 
permitting the RO to obtain medical records from his private 
treating physician.  

In an April 2005 letter, the RO requested that the veteran 
complete and return a release for each of his named health 
care providers, noting that the veteran reported having been 
treated at St. Francis Hospital and that his previously 
submitted release failed to provide an address for his 
private physician.  In his May 2005 response to this request, 
the veteran submitted a release naming his provider as the 
"Doctors Office Building at St. Frances, Memphis TN."  

As it happens, the veteran's records of treatment from his 
private physician have been associated with the veteran's 
claims file, and the RO denied the veteran's claim after 
concluding that these records revealed that the veteran's 
claimed disability is attributable to a nonservice-related 
September 1999 motor vehicle accident during which he 
sustained a head injury.  However, a review of the record 
does not reveal any attempts made by the RO to obtain the 
veteran's 1986 accident-related hospital treatment records 
from St. Frances Hospital, perhaps due to the amorphous 
nature of the veteran's May 2005 release.  Nevertheless, 
efforts to obtain these treatment records should be made; the 
Department of Army letter submitted by the veteran reflects 
that the veteran sustained facial lacerations as the result 
of his January 1986 motor vehicle accident, and therefore his 
hospital treatment records may reflect evidence of the 
veteran's claimed head injury during this accident.

Accordingly, the case is REMANDED for the following action:

1.  After securing the necessary release, 
the RO should attempt to obtain the 
treatment records related to the 
veteran's motor vehicle accident in 
January 1986 from St. Francis Hospital, 
5959 Park Avenue, Memphis, TN 38119, for 
inclusion in the claims file.  

2.  Obtain any private treatment records 
from June 2005 forward that reflect 
treatment for the residuals of a head 
injury.

3.  After the above requested development 
has been completed to the extent 
possible, the RO should again review the 
record, to include consideration as to 
whether a VA examination is appropriate 
to determine whether any current claimed 
disability is indeed related to the 
residuals of head or facial trauma 
incurred in the veteran's 1986 motor 
vehicle accident (and not a subsequent 
nonservice-related motor vehicle 
accident), and then readjudicate the 
issue on appeal.  If any benefits sought 
on appeal remain denied, the veteran 
should be provided with a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



 
